DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the processor" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that the applicant inadvertently left out the processor and the memory, as previously disclosed in claims 10 and 12 otherwise the device would not operate as intended. In order to expedite prosecution, the examiner has interpreted claim 14, as requiring both the processor and the memory. However, appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (4920836) in view of Maruyama et al. (5715894) and Lehnert et al. (8074732).

In reference to claims 10 and 12, Sugimoto et al. disclose a tool adapted to perform tightening operations where torque is delivered in pulses to tighten a screw joint (see Column 1, Lines 9-15), the electric tool comprising: a motor (2) drivingly connected to an output shaft (11),
wherein the pulses are provided by a hydraulic pulse unit (3) coupled to the motor, the hydraulic pulse unit intermittently couples the motor via a hydraulic coupling mechanism (formed from 9, 10 and 16) to the output shaft, or
wherein the speed of the motor is controlled so that the motor is driven in a pulsed manner to provide pulses on the output shaft (see Column 2, Lines 3-4 and 34-38). The examiner notes that method claim 12 merely recites normal operational steps of the device in claim 10 and thus is also met during normal operation of the device above.
Sugimoto et al. lack, an electric motor, a processor and a memory storing software instructions that, when executed by the processor cause the electrical tool to: retrieve at least first power level parameter p1 indicating a first power level to be used for torque pulses up to a torque threshold; retrieve at least a second power level parameter p2 indicating a second power level to be used for torque pulses above the torque threshold; retrieve the torque threshold indicating the torque up to which the first power level should be used; control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached; and control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the second power level p2.
However, Maruyama et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (1) with a motor (2) formed as an electric motor or as an air motor (see Column 5, Lines 26-29, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the air motor, of Sugimoto et al., with the known technique of providing a motor that can be formed as an air motor or as an electric motor, as taught by Maruyama et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can generate the driving force required for tightening the workpiece.
In addition, Lehnert et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (10) as an electric tool comprising a processor (62 and see  Column 7, Lines 35-39) and a memory (see Column 8, Lines 30-33) storing software instructions that, when executed by the processor cause the electrical tool to:
retrieve at least first power level parameter p1 (i.e. from the start of operation to point 144) indicating a first power level to be used for torque pulses up to a torque threshold (i.e. at 144, see Figure 13);
retrieve at least a second power level parameter p2 (i.e. from point 144 to point 146) indicating a second power level to be used for torque pulses above the torque threshold (Figure 13);
retrieve the torque threshold (at 144) indicating the torque up to which the first power level should be used;
control the speed of the electric motor (i.e. from the start of operation to point 144), so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached (Figure 13); and
control the speed of the electric motor  (i.e. from point 144 to point 146), so that the electric tool provides torque pulses on the output shaft with the second power level p2 (Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tool, of Sugimoto et al., with the known technique of providing the processor and the memory, as taught by Lehnert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately controls the device during normal operation and which provides an indication to the operator of the tool how much the object being worked on has rotated. 
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (4920836) in view of Maruyama et al. (5715894), Lehnert et al. (8074732) and Iwata et al. (2010/0096155).

In reference to claims 11 and 13, Sugimoto et al. disclose the claimed invention as previously mentioned above, but lack, the first and second power level parameters p1 and p2 are expressed as percentage of the maximum power level.
However, Iwata et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (100) with first and second power level parameters p1 (at S1103, Figure 11) and p2 (at S1105, Figure 11) that are expressed as percentage of the maximum power level (at S1101, Figure 11 and paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Sugimoto et al., with the known technique of providing the first and second power level parameters p1 and p2 that are expressed as percentage of the maximum power level, as taught by Iwata et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents excessive impact thus extending the useful life of the device. 

In reference to claim 14, As Best Understood, Sugimoto et al. disclose the claimed invention as previously mentioned above, but lack, an electric motor, a processor and a memory storing software instructions that, when executed by the processor cause the electrical tool to: retrieve at least first power level parameter p1 indicating a first power level to be used for torque pulses up to a torque threshold; retrieve at least a second power level parameter p2 indicating a second power level to be used for torque pulses above the torque threshold; retrieve the torque threshold indicating the torque up to which the first power level should be used; control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached; and control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the second power level p2 and a computer readable storage medium storing software instructions.
However, Maruyama et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (1) with a motor (2) formed as an electric motor or as an air motor (see Column 5, Lines 26-29, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the air motor, of Sugimoto et al., with the known technique of providing a motor that can be formed as an air motor or as an electric motor, as taught by Maruyama et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can generate the driving force required for tightening the workpiece.
In addition, Lehnert et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (10) as an electric tool comprising a processor (62 and see  Column 7, Lines 35-39) and a memory (see Column 8, Lines 30-33) storing software instructions that, when executed by the processor cause the electrical tool to:
retrieve at least first power level parameter p1 (i.e. from the start of operation to point 144) indicating a first power level to be used for torque pulses up to a torque threshold (i.e. at 144, see Figure 13);
retrieve at least a second power level parameter p2 (i.e. from point 144 to point 146) indicating a second power level to be used for torque pulses above the torque threshold (Figure 13);
retrieve the torque threshold (at 144) indicating the torque up to which the first power level should be used;
control the speed of the electric motor (i.e. from the start of operation to point 144), so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached (Figure 13); and
control the speed of the electric motor  (i.e. from point 144 to point 146), so that the electric tool provides torque pulses on the output shaft with the second power level p2 (Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tool, of Sugimoto et al., with the known technique of providing the processor and the memory, as taught by Lehnert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately controls the device during normal operation and which provides an indication to the operator of the tool how much the object being worked on has rotated. 
And, Iwata et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (100) with a computer readable storage medium (i.e. at ROM) storing software instructions which causes an electrical tool to perform tightening operations (see paragraph 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Sugimoto et al., with the known technique of providing the computer readable storage medium, as taught by Iwata et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively stores programs and control data thereby increasing the operating efficiency of the tool.  

Claims 14, is also rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (4920836) in view of Maruyama et al. (5715894), Lehnert et al. (8074732) and Klotblixt (2019/0168364).

In reference to claim 14, As Best Understood, Sugimoto et al. disclose a tool adapted to perform tightening operations where torque is delivered in pulses to tighten a screw joint (see Column 1, Lines 9-15), the electric tool comprising: a motor (2) drivingly connected to an output shaft (11),
wherein the pulses are provided by a hydraulic pulse unit (3) coupled to the motor, the hydraulic pulse unit intermittently couples the motor via a hydraulic coupling mechanism (formed from 9, 10 and 16) to the output shaft, or
wherein the speed of the motor is controlled so that the motor is driven in a pulsed manner to provide pulses on the output shaft (see Column 2, Lines 3-4 and 34-38). 
Sugimoto et al. lack, an electric motor, a processor and a memory storing software instructions that, when executed by the processor cause the electrical tool to: retrieve at least first power level parameter p1 indicating a first power level to be used for torque pulses up to a torque threshold; retrieve at least a second power level parameter p2 indicating a second power level to be used for torque pulses above the torque threshold; retrieve the torque threshold indicating the torque up to which the first power level should be used; control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached; and control the speed of the electric motor, so that the electric tool provides torque pulses on the output shaft with the second power level p2 and a computer readable storage medium storing software instructions.
However, Maruyama et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (1) with a motor (2) formed as an electric motor or as an air motor (see Column 5, Lines 26-29, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the air motor, of Sugimoto et al., with the known technique of providing a motor that can be formed as an air motor or as an electric motor, as taught by Maruyama et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can generate the driving force required for tightening the workpiece.
In addition, Lehnert et al. teach that it is old and well known in the art at the time the invention was made to provide a tightening tool (10) as an electric tool comprising a processor (62 and see  Column 7, Lines 35-39) and a memory (see Column 8, Lines 30-33) storing software instructions that, when executed by the processor cause the electrical tool to:
retrieve at least first power level parameter p1 (i.e. from the start of operation to point 144) indicating a first power level to be used for torque pulses up to a torque threshold (i.e. at 144, see Figure 13);
retrieve at least a second power level parameter p2 (i.e. from point 144 to point 146) indicating a second power level to be used for torque pulses above the torque threshold (Figure 13);
retrieve the torque threshold (at 144) indicating the torque up to which the first power level should be used;
control the speed of the electric motor (i.e. from the start of operation to point 144), so that the electric tool provides torque pulses on the output shaft with the first power level p1 until the torque threshold is reached (Figure 13); and
control the speed of the electric motor  (i.e. from point 144 to point 146), so that the electric tool provides torque pulses on the output shaft with the second power level p2 (Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the tool, of Sugimoto et al., with the known technique of providing the processor and the memory, as taught by Lehnert et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more accurately controls the device during normal operation and which provides an indication to the operator of the tool how much the object being worked on has rotated. 
And, Klotblixt teaches that it is old and well known in the art at the time the invention was made to provide a tightening tool (10) with a computer readable storage medium storing software instructions which causes an electrical tool to perform tightening operations (see claim 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Sugimoto et al., with the known technique of providing the computer readable storage medium, as taught by Klotblixt, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which automatically performs a tightening operation without requiring input from a user.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dainin (4838133) discloses a similar hydraulic pulse wrench having hydraulic pulse generator (A) that is hydraulic connection (at 6, 7, 8 and 9) to an output shaft (12, Figure 1). 
Lars Elsmark (2015/0090468) also teaches of providing a power tool with a control unit that compares collected data with a threshold and decides if a new torque pulse should be produced (see claim 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723